                                                                       cl-Ee s oFFlcE U.
                                                                                       s.Dlsr.cotlr
                                                                              AT ROANOKE,VA
                                                                                   FILED

                                                                              FEB 2 6 2222
                     IN T H E U N ITED STATES D ISTRICT CO U RT
                     FO R TH E W E STE RN D IST RICT O F W R GIN G JULK C.DUDLEY cLEnx
                                                                   BY;
                                  ROAN O U D IW SIO N                    t     ER

T O N Y PEREZ W ELCH ,

       Plaintiffs,

                                                  CivilAction N o.: 7:19cv48

U N ITE D STATE S D E PARTM EN T O F
VETERAN S AFFM R S,
                                                  By: M ichaelF.U rbansld
       D efendant.                                ChiefUnited StatesDistdctJudge
                              M E M O M N D U M O PIN IO N
       PlaintiffTonyPerezW elchrV elch7),filedthisactionp-m K,onlanuary22,2019,
alleging m ultiplewrongshe clnim swerecom naitted by theVetezansA ffaitM edicalCenterin

Salem,Virginiarfalem VAMCR).i-
                             lisallegationsincludemedtcalbattery,falsifyingmedical
records,intentionalinfliction ofem otion disttess,and disctim ination based on race,gender,

and disability azising outofm edicaltreatm enthereceived atSalem VAM C from 2000 to

2015.ECFNo.1.ThegovernmentmovedtodisnaissW elch'sclnimsforlackofsubject
matterjurisdictionandforfailuretostateaclnim undezFed.R.Civ.Proc.12q$(6).ECF No.
5.W elch subsequently m oved forleave to fllean am ended com plaint ECF N o.14,and flled

am otion forsanctionsagainstthegovernm entforspoliation ofevidence,ECF N o.21.

       Ptusuant'to28U.S.C.j636(b)(1)m),thecotuttefelledlnothdispositiveandnon-
dispositivem attersto United StatesM agistrateJudgeRobertS.Ballou.ECF N o.11.The
magistratejudgedispensedwith oralargumentbecausehedidnotfind itwould aid the
decisionalprocessasregardsthepending m otions.O n D ecem ber5,2019,them agistrate
judgeflled azepoztrecommending thecourtgrantthegovernment'smotion todisznissand
denyW elch'smotiontoamendthecomplaint.Noobjectionswereflled.
      Forthereasonsstated belom thecolzrtwillAD O PT thereportand recom m endation

to the extentconsistentwith thisopinion,GRAN T the governm ent'sm otion to disnaiss,

and D EN Y W elch'sm otion to am end the com plaint.The courtalso D EN IE S W elch's

m oéon fotsanctions.


                                          1.

      Asapreliminarymatter,themagistratejudgefoundthatW elch'sclnimsmustbe
dismissedforlackofsubjectmatterjtzrisdictionunderFed.R.Civ.Proc.12$)(1).Subject
mattetjtzrisdiction isathresholdissue.SeeSteelCo.v.CitizensforabetterEnv't,523U.S.
83,95-102(1998).A motiontodisnaissforlackofsubjectmattetjurisdiction shotzldbe
grantedifmaterialjurisdictionalfactsarenotindisputeandthemovingpartyisentitledto
pzevail.asamatteroflaw.Evansv.B.F.PerkinsCo.,166F.3d642,647(4thCir.1999).In
m aking tllisdete= ination,the cotzttcan fçconsiderevidence outsidethepleadingswithout

converting theproceedingto oneforsllmmaryjudgment.''Ld.(quotingm chmond,
Fredericksbur & PotomacR.Co.v.United States,945F.2d 765,768(4th Cir.1991)).
   A . Sovereign Im m unity

      ThemagistratejudgerecommendedthatW elch'stwointentionaltortcbimsbe
clismissed forlaèkoflacksubjectmatterjurisdiction on sovereign immunitygrounds.W elch
bringsclnim sofTffraudulentconcealm ent''ofllism edicalcondiéon asw ellasTfassault''

based on allegationsofsexualharassm entand battery.A san nt'm ofthe federalgovernm ent,

theSalem VAM C issubjectto suitonlyifthefederalgovernmentwaivessovereign
                                            2
immurzity.UnitedStatesv.Shenvood,312U.S.584,586(1941)9FDIC v.Me er,510U.S.
471,475(1994)rfAbsentawaiver,sovezeignimmunityslzieldstheFederalGovernmentand
itsagenciesfrom suit.'?).W elch carriestheburden ofdemonsttatingunequivocalwaiverof
sovereign immunitp W elch v.UnitedStates,409F.3d 646,650-51(4th Cit.2005).
    TheFederalTortClnim sA ctcontainsa lim ited waiverofsovereign im m unity.The

FTCA waivestheUnited States'sovezeignimmunityonlyto clnimsfozpersonalinjury
ffresulting from the negigentorwrongfulactoronlission ofany em ployeeofthe

G overnm entwhileactingwithin thescopeoflnisofficeoremployment.''28U.S.C.j
2679$)(1).TheFI'CA exceptsfzom itswaiverofsovereignimmunityfflajnycbim akising
outofassault,battery,falseim prisonm ent,false arrest,m aliciousprosecution,abuseof

process,libel,slander,m isrepresentation,'
                                         deceit,orinterferencewith contractdghts.''28

U.S.C.j2680$). TheFTCA doesnotincludeinitswaiverofliabilityintentionaltortssuch
asnlisrepresentation orfffraudulentconceahnent''nordoesitcoverassaultby aphysician,

because a fedetalem ployeew ho com m itsassaultwould no longerbe acting within the scope

ofheremptoyment.lTherefore,thecourtagreeswit.hthemagistratejudgethatitlacks
subjectmatterjlzrisdictiontoheartheseclnims.
    B . Adm inisttative Exhaustion and T im eliness U nderFT CA

        Second,themagisttatejudgefoundthatformanyoflnisclnims,W elchhasnot
satisfied theexhaustion reqllitem ents,reqlniting lnim to seek allavailableaclm inistrative

temediesbeforetuzningto tlaejuclicialprocess.UndertheFTCA,anindividualmustmake

1ThemagisttatejudgealsomadeaSnHingthatsovereignimmplnitybarredW elch'sclqim ofmedicalbatterybasedona
lack ofinform ed consent.The courtdeclinesto adoptthisEnding because theFT'  CA waivesim mtlnity forintendonal
tortsagainstahealth care employee ifthey adse outofa ffwrongftzlactorom ission''whilethatperson isexercising their
dudesforthegoveznment.38U.S.C.j7316t1$.Tlziscbim isotherwisebarredtmder129$(6),addressedinfta.
an irlitialpzesentation ofhistortclnim to the appzopriate federxlagencywithin t'wo yearsof

tlaeaccnmlofthe cause ofacti
                         . on.See28U.S.C.j240199.W elchinidatedhisclnim against
theVAMC byfllingaStandardForm 95fTclnim forDamage,Injury,orDeatlf'(f<SF-95'')
wit.htheU.S.DepartmentofVeteransAffairs(cvh''tonJanuary25,2017.ECF No.6-1at
2.W elch pzesented sevezalclnim sincluding:m isdiagnosisofa skin condition,denialof
             ,




m edicaltteatm ent,tteatm entby an unqualified physician,and concealm entorcovet'up of

staffshortage.ECF N o.24,7-9.The agency concluded no wrongdol g underthe FTCA .

ECF N o.6-2.H owever,W elch'sM atch 26,2018 m otion forreconsideration oftheagency

decision zaised a litany ofnew clqim s,including Tttblack boxw atning,'sexualhatassm ent,

privacyviolations,and violationsofsundry stateand federallaw s.''ECF N o.6-3.The

magistratejudgeconcluded thatallclnimsnotpledin an initialGlitngwiththeagency
pursuanttotheFTCA arebarredforlackofsubjectmatterjutisdiction.
       Tlnitd,themagistratejudgefound severalofW elch'scllimsto bebarred asuntimely.
Theinitialpresentation zequitem entunderthe FTCA also servesasthe stam teoflim itations

dictating tim elinessfortortactionsagninstthegovernm ent.Tllislim itation cannotbetolled

orwaived,Gouldv.U.S.De 'tofHea1th & Human Servs.,905 F.2d 738,742 (4th Cir.
1990),andaccmesatthetimeoftheplnintiff'sinjurp Ld.
                                                 aat747.A causeofactionaccrtzes
undertheFTCA when theplaintiffknows,orin theexerciseofduedilkence,should have
known,oftheexistenceoftheinjuryanditscause.United Statesv.Kubrick,444 U.S.111,
123-25 (1979).A cloim zelatingtomedicaltreatmentwillaccrueTfeven ifthecbimantdoes
notknow theprecisemedicalreason fortheinjury,pzovidedthatheknowsozshotlldknow
thatsomeaspectofthemedicaltreatmentcausedtheinjurp''Hahnv.UrlitedStates,313
Fed.Appx.582,585(4th Cit.2008).Accordingly,ThemagisttatejudgefoundthatW elch's
cllim ofsexualhatassm entoccurzed in 2012.ECF N o.24,at8.Additionally,he found that

W elch'sclnim fozintentionalinfliction ofem otionaldisttessocctzrred it'
                                                                       t2001.Ld.Thecourt

agreeswith themagistratejudgethatallclnimsarisingoutofinjtzriesthayoccurredmorethan
tayoyearspriortothe61ingofW elch'sSF-85arebarredforlackofsubjectmatter
'
Jtuisdiction.

    C. ExpertR equirem ents U ndetVM M A

       ThemagistratejudgefoundthattheremainingclsimsW elchbringsundertheFTCA
arebarred by'virgirlialaw .W elch'sm edicalm alpractice clnim sthatrem ain fallunderthe

VirgitliaM edicalMalpracticeActITTMM A?).Theseincludemisdiagnosisoflnisskin
condition,denialofm edicaltreatm entytleatm entby an unqualiEed physiciam and

concealmentorcoverupofstaffshortage.ECF No.24at9-11.Themagistratejudgefound
thatthese allegationsfallwithin the       'sdefinition ofm alpractice:ffany tottaction oz

breach ofconttactaction fotpersonalinjtzriesorwzongfuldeath,based on health careor
professionalservicesrendered,orwhich should havebeen rendered,by ahealth care

provider,to apatient.'?Va.Code.Ann.j8.01-581.1.
       Form alpractice clnim s,the        requitesaplaintiffto obtain certo cation from an

expertwitnessthathisclnim hasm eritbefore serving processon thedefendant.V a.Code

Ann.j8.01-20.1.Thefailtueto complyisfataltotheclnim .SeeM oodyv.Delesu-s,No.
7:08>432,2009WL 187682,at*2 (W.D.Va.Jan 23,2009);Bondv.United States,No.
1:08cv324,2008WL 4774004,at*2-3 (E.D.Va.Oct.27,2008)9Parkerv.United States,475
F.Supp.2d 594,597 (E.D .Va.2007),aff'd,251Fed.Appx.818(4t.
                                                         h Cir.2007).Thelimited

                                             5
exception to tlzistequirem entinvolvestheoriesofliability wheze the ffthe alleged actof

negligenceclearlylieswithintherangeofthejurfscommonknowledgeandexperience''and
israrely applicable.Bevezl Ente rises-vi.
                                        r ' 'av.N ichols,247V a.264,441 S.E.2d 1

(i994)(applyingthecommon knowledgeexception whereanursinghomefailed topreveht
the choking death ofapatientwhen they had previously been wrned thatthepatient

neededassistancewhileeating).W elchfailedtoprocureanexperqandthemagisttatejudge
found thathisclnim sofnegligencedo fallwitllin thelim ited exception to the         's

requirem ents.ECF N o.24 at10-11.The courtagreesthatthe m alptactice clnim sare barred

fotfailuze to com plywith therequirem entsoftheVM M A.

       Accorclingly,thecolzrtacceptsthemagistzatejudge'sconclusionsregardingthelack
ofsubjectmatterjutisdiction fortheFTCA clnimsandGRANTS defendant'smotiön to
dismissasto these claim s.

                                            II.


       ThemagistratejudgealsofoundthatW elch'sremainingclnimswerenotsufhciently
pledandshouldbedisnlissedunderFed.R.Civ.Proc.12q$($.Tosurviveamotionto
dism iss,W elch m usttTstatea clnim to reliefthatisplausibleon itsface.''A shcroftv.I bal,

556U.S.662,678(2009)(quotingBellAtlanticCo .v.Twombl,550U.S.544,570 (2007)).
Theplausibility standard requiresm ore than f<asheerpossibilitythatadefendanthasacted

unlaw fullp''J.dxçv hreadbarerecitalsofthe elem entsofa cause ofaction,supported by m ere
conclusory statem ents,do notsuffice.''1d.Therefore,in considedng am odon io dislnissfor

failureto state acllim ,the courtmustacceptallfacm alallegationsastrue,draw reasonable

inferencesin favorofthenon-m oving party,and resolveallnm biguitiesin favorofthenon-

                                             6
m oving patty.Erickson v.Pardus,551 U .S. 89,94(2007).Legalconclusionsarenotafforded
                                                  .




theptesumption oftruth.Lqb-al,556U.S.at678.
    A . RacialD iscrim ination underTitle W ofthe Civilm ghts Actof1964

        ThemagistratejudgefoundthatW elchfailedtopleadfactssuflicienttomakehis
clnim ofracialdiscrim ination underthe Civilm ghtsActplausible.W elch allegesthathewas

rfcondnually and persistently discrim inated against ...based upon histace,''by hisCaucasian

ptim aty caredoctorwho deliberately gavefalse 1ab results,doctored hism edicalrecotds,

canceled necessaryconsultations,prolonged the delivery oftim ely m edicalcare,and hid the

diagnosisofnum erouslife-threatening illnesses.ECF N o.14-1at47.2Secdon 601 ofTitle

VIoftheCivilRightsActof1964provides,vffgnloperson in theUnited Statesshall,onthe
gzound oftace,coloroznadonalorigm
                                ' ,be excluded from participatingin,bedenied the

benehtsof,orbesubjectedtodiscriminationundezanyprogzam oractivityreceivingFederal
financialassistance.''42U.S.C.A.j2000d.To stateaclnim undetTitleVl,aplmintiffmust
allegefactsshowing thatthedefendantintentionally disczim inated againsthim on the basis

ofrace,color,ornationalorigin,and thatdefendantreceivesfederalfinancialassistance.

Alexanderv.Sandoval,532U.S.275,280(2001).ThemagisttatejudgvfoundthatW elch
alleged no factsto supportthecbim hewasintentionallyrnistreated because ofhisrace,             .




concluding thatthe com plaintonly m ade conclusory statem entsinsufficientto m eetthis

pleading standard.Thecout'tagzees.ECF N o.24 at11-13.




2'
 Ihemagistratejudgefotmdthat,construingthefactsandmakingZferencesinthelightmostfavorabletoWelch,this
clnim isnotin facttim ebazred lm derthe two yearstatm e oflim itaéonsforTitleW clqim s.'
                                                                                       T'
                                                                                        iliscout'
                                                                                                tacceptsthe
recomm endadon.ECF 24 at12,fn 7.
    B . D isabé ty D iscrim ination Secdon 504 ofthe R ehabilitadon A ctof1973

        Themagistratejudgefound thatW elch failed to sufhcientlyplead lnisdisability
discrim ination cbim ,broughtunderSection 504 oftheRehabilitation A ctof1973,29 U .S.C.

j794(a).Heclsimshewasffteftzsed treatmentand servicesthat(wereqordinarilyand
regulatlyprovidedtootherVeteranswit.hsimilaritjuzies.''ECF No.14-1at52.lnsupport,
W elch notesthathewasendtled to receive otthopedicinsertsor shoesbutTfw asrefused and

m ade ftm ofin llisown m edicalrecordsby the doctorwho treated him .''Id.at53.Section

504 ofthe Rehabilitation Actof1973 requitesthatanyptogram oractivityreceiving fedezal

financialassistancenot(liscriminatebasedon disability.29U.S.C.j794.To stateacbim of
discHm ination underthe Rehabilitation Act,aplaintiffm ustshow thathe orshe was

disctiminated agnitnstsolelybased on adisability.ld.Themagistratejudgefoundthat
W elch'srecitation offactsfailsto allegea qualifying disabilityor Jscrim ination based upon a

disability,even accepting the anecdoteaboutorthoticsasttue.ECF N o.24 at13-14.3The

cotutagreesthedisability disctim ination clnim wasinsufik iently pled.4

    C . Privacy A ct

        ThemagistratejudgefoundW elchfailedtomakealegallysufficientclaim for
violationsofthePrivacyAct,5U.S.C.j522a.W elch allegedhism eclicalrecordsare
incompleteorincorrect,E CF N o.14-1at7-9,and thattheitconhdentialityw asviolated

w hen apsycléatticintern allegedly shared thei.
                                              rcontentswith hiswife.Id.at4.ThePrivacy


3Additionally,theFolzrthCizcuithasheldthatclnimstmderj504aregovernedbyaone-yearstamteoflimitaéonsitz
Virginia.Wolske v.Med.Coll.ofHam tonRoads,1F.3d222,224-225(4thCir.1993).'l'heallegedorthodcsincident
occttrred in 2000.                 '
4W elch also includesa cbim labeled ffgendezdiscriminadon''underTitleW thatrelatesto hissexualharassm ent
com plaintagainsta fem aledoctorattheVAM C.ECF N o.14-1,p.48.Thecomplaintand am ended com plaintprovide
an insuffcientfactualbasisto state a clnim ofgenderdiscriminaûon.Further,the alleged harassm entoccurred outside of
the applicable stamte ofll
                         'm itadons.
                                                        8
Actrequitesagenciesffm aintain allrecordswhich areused by theagencyin m aking any

dete= ination aboutanyindividualwith such accuracy,relevance,tim eliness,and

com pletenessasisnecessary to assure faitnessto theindividualin thedetetvnination.'?5

U.S.C.j552a(e)(5).Individualscan tequestan amendmentto thezecordand receivea
prom ptresponse.Id.A dditionally,the PrivacyA ctprolùbitsthe ctisclosureoftecords

withoutanindividual'sconsent,subjecttocertninexceptions.5U.S.C.j552a$).
       To m aintain acause ofaction forviolation ofthem aintenanceptovision ofthe

PrivacyAct,aplnintiffmustallegesufûcientfactstoshow (1)theagency'sfailureto
maintain accuraterecords;(2)an adverseagencydetetminationresultingfrom theinaccurate
records;and(3)thewillfulorintentionalqualityoftheagency'saction.SeeMelvinv.Soc,
Sec.Aclmin.,126F.supp.3d584,604(E.D.N.C.2015)9W hitev.OffceofPets.M                  t.,840
F.2d 85,87 (D.C.Cir.1988).Toriseto thelevelofwillfulorintentionalviolationsofthe
A ct,the disclostuesm ustbe Tfgrossly negligent,com m itted with flagrantdisregard ofthe

Plaintiff'srights,and V thoutgroundsforbelieving the disclosuresto belaw ful.7'W alkerv.

Gambrell;647F.supp.zd529,538(D.M d.2009)(citingScrim eourv.InternalRevenue,
149F.3d318,326 (4th Cit.1998).
       ThemagisttatejudgeconcludedthatTfgejvenifthecourtbroadlycons% esW elch's
clnim sto establish thattheVA falsified hism eclicalrecotdswillfully otintentionally,W elch

failsto allege an adverseagency detetm ination azising fzom thealleged inacctuaciesin his

records.''ECFNo.24at14-16.Additionally,themagistratejudgefoundtheallegationsthat
the psychiatticintezn wrongflnlly disclosed sensitivem eclicalinfotm atiorfto hiswifeare




                                              9
barred underthe one-yearstatute oflim itationsincluded in thePrivacy Act.1.
                                                                          i Thecourt
                                                                           .




adoptsthemagisttatejudge'sfindingsthatW elch'sPrivacyActclnimsfailtostateaclnim.
                                            111.

       W elch hasflled am otion forsanctionsforalleged spoliation ofevidence.ECF N o.

21.W elch allegesthatVAM C knowingly erased treatm entrecordsshowing hisadverse

teactionsto ptescribed m edicationsand tteatm ents,alteted hisptescription llistory,and

intentionally concealed certain aspectsofllistzeatm entand diagnosisby altering orerasing

therelevantrecords.JA W elch cbimsthedestroyedinformation waswhollycontrolledby
Salem VAM C,cannotbe replaced,and wassubstantialto hisabilityto bring thisaction.Lda      .




       W elch hasnotm etthe bartequired to w arrantan imposition ofsanctions.TfTheright

toimposesanctionsforspoliaéonarisesfrom acoutt'sinhezentpowertocontrolthejudicial
processandlitkation,butthepowerislimitedtothatnecessarytoredressconductwhich
abusesthejudicialprocess.';Silvestriv.Gen.MotorsCo .,271F.3d583,590(4thCiz.
2001).Theparty seelting'sanctionsmustestablish,interalia,thatthealleged spoliatorhada
dutyto preservetheevidence.Turnerv.United States,736F.3d 274,282 (4th Cir.2013).
Thecouttm ayinfetspoliation ftom theabsence,loss,ordestruction ofevidence onlyifit

w asrelevantto an issue attrialand would ffnatlzrally havebeen introduced into evidence.''

Vodusek,71F.3d at156.Theneglkentlossofevidenceisinsufficient.1d.
       TheVAM C respondsto plaintiff'sallegationswith sufûcientevidence dem onstrating

thatW elch'scloim ofspoliadon ism eritless.First,they assettthatnone ofthe alleged

alterationsto electronicrecordswerem ade,norare such alterationspossiblewitllin the
confmesoftheelectronicmanagementsystem (ITEM S')used bythemedicalfacility.ECF
N o.23.Carolyn G ould and Tam my K endrick,Salem VAM C em ployeesfam iliarwit.h the

EM S system ,provided swozn statem entsthatno such alterationswere nïade oreven

possible.ECF N o.23-1,23-2.Second,Salem VAM C explainsthatto the extent

docllmentationismissingpriotto2000from hiselectronicmedicalrecord(TTEMR'') ttthatis
because priorto 2000,m edicalrecordsw erem aintained in paperform at.''ECF N o.23 at5-

6.Third,Salem VAM C refutesthe clnim thatthe nam esand titlesofW elch'sphysiciansas

wellasreferencesto llissym ptom sand diagnoseswere altered in llisEM R by producing.

recordsconsistentwith theiraccount,contrarytoW elch'sallegations.Ld-sat4-7.FinaEy,
Salem VAM C assertsthatthe zem sining allegationsofspoliation ate unsupported by any

evidenceproduced byW elch and relyentitelyon hisconclusorystatem ents.J-dxThecout't
agreesand fm dsthatW elch'sm otion forsanctionsforspoliation to be m eritlessashe failed

to m eetthestandard forshowing any instance ofwrongfulspoliation.

                                          lV.

      The courtAD O PT S the reportand recom m endation to the extentconsistentwith

thisopinion,G RAN T S Salem VAM C'Sm otion to disnaiss,and D EN IE S W elch'sm otion

forleavetoamend thecomplaintasf'utile.Themagistratejudgefound W elch'samended
com plaintsuffersfrom the sam e pleading defectsasthe oziginalcom plaint.ECF N o.24 at1.

Yhecourtagrees.ThecourtDEN IES W elch'smotion forsanctionsasbaseless.
      A llappropriate ozderw111be entered thisday.
                                        Entered: ö W e'p-& - x o z.o

                                 fw/ 4 J /. 1-V2
                                         M icha   . rbanski
                                            '
                                            efUnited StatesDisttictludge
                                           11
